Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 2/21/2022. Claims 1 and 16 have been amended. Claims 6-8, 19, and 20 have been canceled. Claims 1-5 and 9-18 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Remarks, filed 2/21/2022, with respect to claims 1 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections of claims 1, 16, and their respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted in the prior office action (see Non-Final Rejection mailed 12/7/2021), the examiner indicated that respective claims 8 and 20 each contained subject matter deemed allowable, and thus were objected to accordingly. The examiner stated that the prior art of record, “Rane” (US 8891878), “Lee” (US 2017/0256038), and “Xu” (“Feature Squeezing: Detecting Adversarial Examples in Deep Neural Networks”, February 2018), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491